In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00112-CV



         GUARANTY BOND BANK, Appellant

                            V.

     JEFF AND ERICA FOUCHE, ET AL., Appellees



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 08C-0323-005




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Guaranty Bond Bank, appellant, and Jeff and Erica Fouche, Rick and Lisa Turney, and

Michael and Jennifer Stewart, appellees, have filed with this Court a joint motion to dismiss the

pending appeal and to remand this cause to the trial court. The parties represent to this Court

that they have reached a full and final settlement. In such a case, no real controversy exists, and,

in the absence of a controversy, the appeal is moot.

       We grant the motion. We set aside, without regard to the merits, the judgment of the trial

court and remand the case to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

       Pursuant to the parties’ settlement agreement, we dismiss the appeal.




                                              Bailey C. Moseley
                                              Justice


Date Submitted:        January 29, 2013
Date Decided:          January 30, 2013




                                                 2